Citation Nr: 9918701	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of cervical spine injury, to include odontoid 
process with fractures, C5-C7, from June 1, 1994 to October 
28, 1996, and to a rating in excess of 40 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of head injury, to include cerebral concussion with 
headaches.

3.  Entitlement to a rating in excess of 10 percent for an 
adjustment disorder with anxiety and depression.

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to March 
1983.

This appeal arises from a February 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the veteran's claims for 
a rating in excess of 20 percent for residuals of cervical 
spine injury, to include odontoid process with fractures, C5-
C7; for ratings in excess of 10 percent for residuals of head 
injury, to include cerebral concussion with headaches, and an 
adjustment disorder with anxiety and depression; and for a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU).

The Board notes that in May 1997, during the pendency of this 
appeal, the RO increased the evaluation for service connected 
residuals of cervical spine injury, to include odontoid 
process with fractures, C5-C7, to 40 percent disabling, 
effective October 29, 1996.  Inasmuch as the grant of a 40 
percent evaluation is not the maximum benefit for this 
disability under the rating schedule, the claim for an 
increased evaluation for residuals of cervical spine injury, 
to include odontoid process with fractures, C5-C7, remains in 
controversy, and hence, is a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's residuals of cervical spine injury, to 
include odontoid process with fractures, C5-C7, was 
manifested by no more than moderate limitation of motion of 
the cervical spine and no more than moderate intervertebral 
disc syndrome, from June 1, 1994 to October 28, 1996; and the 
medical evidence shows that the veteran's cervical spine 
disability is currently manifested by no more than severe 
limitation of motion of the cervical spine and no more than 
severe intervertebral disc syndrome.

3.  The veteran's residuals of head injury, to include 
cerebral concussion with headaches, is manifested by 
headaches.

4.  The veteran's adjustment disorder with anxiety and 
depression is manifested by mild social and industrial 
impairment.

5.  Service connection is in effect for residuals of cervical 
spine injury, to include odontoid process with fractures of 
C5-C7, currently evaluated as 40 percent disabling; residuals 
of head injury, to include cerebral concussion with 
headaches, currently evaluated as 10 percent disabling; an 
adjustment disorder with anxiety and depression, currently 
evaluated as 10 percent disabling; bilateral pes planus, 
currently evaluated as 10 percent disabling; and a scar, 
graft donor site, right iliac crest, currently evaluated as 
10 percent disabling.

6.  The veteran has recently worked full-time and attended 
school.

7.  The evidence does not establish that any of the veteran's 
service connected disabilities have caused an exceptional or 
unusual disability as to render impractical the application 
of the regular rating schedule standards.
8.  The veteran's service connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of cervical spine injury, to include odontoid 
process with fractures, C5-C7, from June 1, 1994 to October 
28, 1996, and to a rating in excess of 40 percent thereafter, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5293 
(1998).

2.  The criteria for a rating in excess of 10 percent for 
residuals of head injury, to include cerebral concussion with 
headaches, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 
8045 (1996), 4.132, Diagnostic Code 9304 (1996); 38 C.F.R. 
§§ 4.124a, Diagnostic Code 8045 (1998), 4.125-4.126, 4.130, 
Diagnostic Code 9304 (1998).

3.  The criteria for a rating in excess of 10 percent for an 
adjustment disorder with anxiety and depression have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.16, 4.132, Diagnostic Code 9405 (1996); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.126, 4.130, Diagnostic Code 
9433 (1998).

4.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation claims

Initially, the Board finds the veteran's claims well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented claims which are not 
inherently implausible, inasmuch as a mere allegation that a 
service connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claims and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

In that regard, the veteran's claims were remanded by the 
Board in January 1998 to obtain any additional medical 
records not of record, to afford the veteran a VA orthopedic 
examination to determine the current severity of his service-
connected residuals of cervical spine injury, to include 
odontoid process with fractures, C5-C7, to obtain a social 
and industrial survey to assess his employment history and 
day-to-day functioning, to evaluate his service-connected 
adjustment disorder with anxiety and depression, under the 
revised rating criteria for mental disorders, and to consider 
38 C.F.R. § 4.124a, Diagnostic Code 8045 in rating his 
residuals of head injury, to include cerebral concussion with 
headaches.  The record reveals the veteran was scheduled for 
VA examinations in April and May 1998, which were rescheduled 
for September 1998 at the veteran's request.  The record 
reveals the veteran failed to report for those examinations, 
and failed to cooperate in obtaining the social and 
industrial survey.  A November 1998 letter from the veteran's 
representative to the veteran requested he clarify his desire 
to reschedule his examinations or to have his claim 
considered based on the evidence then of record.  There is no 
evidence of any response to that request in the claims file.

[I]ndividuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establish allowance of benefits.  See Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  See also 38 C.F.R. § 
3.158(a).  When a claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  See 38 C.F.R. § 3.655(b).  The Board notes 
that it is well established that the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Insofar as the veteran has not notified the VA 
of any address change, the Board is of the opinion that no 
further assistance in this regard is required on the part of 
VA.  Also, in light of the veteran's failure to cooperate 
with the Board's efforts to assist him by scheduling VA 
examinations and a social and industrial survey to determine 
the severity of his disability and his employment 
circumstances, his claims must be evaluated based on the 
evidence now of record.

In accordance with 38 C.F.R. §§ 4.1-4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.  Although the history of a 
disability must be considered, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Residuals of cervical spine injury, to include odontoid 
process with fractures, C5-C7

During a January 1995 VA examination the veteran reported 
that his cervical spine disability reduced the rotation of 
his neck and that he had inflammation and swelling of the 
neck.  He also reported that his neck was tender to the 
touch; that he "received" a shock and tingling sensation in 
his neck when picking up objects in excess of 30 pounds; that 
he had weakness in his right grip (he is right handed); and 
that during the day spasms of pain radiated through his neck 
and shoulder.  Range of motion of the cervical spine was 
found to be 20 degrees of flexion (with 30 degrees being 
normal); extension of 20 degrees (with 30 degrees being 
normal); lateral flexion (bilaterally) of 10 degrees (with 40 
degrees being normal); and rotation (bilaterally) of 20 
degrees, with 55 degrees being normal.  X-rays of the 
cervical spine revealed an impression of stabilization wires 
present around the spinous processes of C1 and C2; bony 
fusion of the C1-2 processes; stabilization screws from the 
posterior approach through the posterior process of C2 
extending anteriorly towards C1; loss of vertebral body 
height of C7, with C7 approximately three-fourths its 
original height; spur formation from the anterior margin of 
C7; increase in the anterior-posterior diameter of C7; 
findings consistent with an old healed fracture of C7; the 
rest of the vertebral body heights are maintained; the 
intervertebral disc space heights are maintained; no increase 
of the retropharyngeal soft tissue space.  The diagnosis was 
history of odontoid, C7 fracture, cervical spine, due to 
motor vehicle accident.

During the veteran's September 1995 personal hearing he 
testified that a physician had told him he had degenerative 
joint disease (DJD) in the cervical spine; that the DJD was 
causing numbness in his hand and arm, which was fairly 
constant, but flared-up when he was stressed; he is a 
Licensed Practical Nurse; that the overall grip strength in 
the right upper extremity had diminished; that he is right 
handed; and that he now has tingling in his jaw or face, 
which he indicated was attributed to his cervical spine 
condition by physicians.

A December 1996 private treatment report noted the veteran 
reported working full-time as a cook at a casino.  A January 
1997 report indicates he was taking Tylenol #3 for pain.

A Social Security Administration decision dated in February 
1997 ended the veteran's disability benefits as of November 
1996, when he became able to work.
A February 1997 neurology consultation also indicated the 
veteran was employed as a cook for [redacted], 
and that his left arm was involved.  That report indicated 
the veteran has decreased range of motion of the neck, 
particularly in extension; rotation was also found to be 
slightly decreased; flexion was normal.  The impression was 
diffuse left-sided neck and shoulder pain associated with 
pain in a radicular fashion at approximately the left C5-6 
nerve root distribution.  The examiner further commented that 
it was certainly possible, due to his cervical spine trauma 
and compression fractures of the cervical spine, that there 
was C5, C6, or even perhaps a C7 radiculopathy on the left on 
this basis.  He indicated the veteran's diffuse pain was more 
difficult to define on the basis of a cervical radiculopathy, 
and that it was certainly possible he might have some type of 
restricted or local myofascial pain syndrome.  An MRI of the 
cervical spine and an EMG/NCV of the left upper extremity was 
recommended to rule out nerve root compression at the levels 
mentioned above.  The EMG was being requested to see if there 
was electrical evidence of a cervical radiculopathy and to 
rule out carpal tunnel syndrome.

A March 1997 EMG nerve conduction study of the left upper 
extremity indicated that the study was normal.

A March 1997 report indicates, as noted above, the EMG study 
was normal; X-rays revealed mild encroachment of the foramina 
at C6-7; the MRI revealed abnormalities related to the old 
cervical spine trauma, but no significant findings, no 
evidence of disc herniation; the spinal cord was normal and 
foramina were adequate size C4 though T1.  The physician 
concluded that he didn't "have an explanation for [the 
veteran's] symptoms."  The physician recommended an 
independent neurological evaluation.

A July 1997 report indicates the veteran suffered knee and 
ankle pain after twisting while mounting a satellite dish on 
his roof.  A January 1998 report indicates the veteran was 
having knee pain after climbing a ladder.

A review of the medical evidence indicates the veteran has 
some limitation of motion due to his service-connected 
disability, but not more than moderate in degree, and some 
pain on motion and radiculopathy, which have been determined 
to be related to this disability.  The Board also notes, 
however, the veteran's full-time employment as a cook, the 
termination of his Social Security disability benefits, and 
his activities on his roof and on a ladder, in regard to the 
severity of his symptoms.  The Board further observes the 
failure of the veteran to report for a scheduled VA 
examination, which would have provided more detailed findings 
for consideration in evaluating his service-connected 
disability.

Disabilities of the spine are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5285-5295.  The 
veteran's cervical disability is rated as 20 percent 
disabling from June 1, 1994 to October 28, 1996, and as 40 
percent disabling thereafter.

Under DC 5293, which evaluates intervertebral disc syndrome, 
a pronounced syndrome, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent relief, warrants a 60 percent 
rating.  A severe syndrome, with recurring attacks and with 
intermittent relief, warrants a 40 percent rating.  A 
moderate syndrome, with recurring attacks, warrants a 20 
percent rating.  Under this code the objective medical 
evidence does not indicate that the veteran's service-
connected symptomatology, which, as noted above, includes 
limitation of motion and pain on motion, was more than 
moderately disabling, so as to support a rating in excess of 
20 percent, from June 1, 1994 to October 28, 1996, nor does 
the medical evidence show that the cervical spine disorder 
rises to the level necessary for a 60 percent evaluation, as 
a pronounced syndrome, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent relief, after October 1996.  In 
fact, the record continues to show no more than moderate 
disability as defined by Code 5293.  There is no medical 
evidence reflecting attacks or exacerbations of neurological 
symptoms ,or is there clinical evidence of an absent reflex.

Under DC 5290, which rates limitation of motion of the 
cervical spine, a severe limitation warrants a 30 percent 
evaluation; a moderate limitation warrants a 20 percent 
evaluation; and a slight limitation of motion warrants a 10 
percent evaluation.  As noted in the January 1996 VA 
examination report and the February 1997 neurology 
consultation report, the veteran's limitation of motion is no 
more than moderate in degree, which equates with the 20 
percent rating in effect from June 1, 1994 to October 28, 
1996.  Since that time, the veteran has been in receipt of 
more than the maximum allowed under Code 5290.  There is no 
suggestion of ankylosis of the cervical spine as 1995 and 
1997 VA examinations clearly showed motion of that segment of 
the spine in all planes.

The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  Additional impairment during exacerbations, 
or flare-ups, of his condition has not been demonstrated.  
There is, however, no objective medical evidence, such as 
disuse atrophy, to show that pain or any other symptom of the 
service-connected disability, including weakness or 
incoordination, results in additional functional impairment 
to a degree that would support higher ratings during the 
periods of time in question under any of the above codes.  
There is, therefore, no basis for the assignment of a 
schedular rating in excess of 20 percent, from June 1, 1994 
to October 28, 1996, or to a rating in excess of 40 percent 
thereafter, for the veteran's cervical spine disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59; DeLuca, 
supra.

Accordingly, the preponderance of the evidence is against a 
rating in excess of 20 percent for residuals of cervical 
spine injury, to include odontoid process with fractures, C5-
C7, from June 1, 1994 to October 28, 1996, and to a rating in 
excess of 40 percent thereafter.

II.  Residuals of head injury, to include cerebral concussion 
with headaches

During the veteran's January 1995 VA examination he 
complained that his headaches became worse when his neck was 
bothering him; his headaches began in the back of his head 
and radiated to both temples; they occurred every day and got 
worse as the day goes on; they were exacerbated by head and 
neck movements; the pain was throbbing, with associated 
"stomach queasiness"; when the headaches got bad he took 
Tylenol, went outside, and stretched; and once or twice a 
week the headaches got so bad the he had to lay down in a 
dark, quiet place.  Upon examination all tests were normal.  
The pertinent diagnoses were tension/migraine headaches and 
history of closed head injury secondary to motor vehicle 
accident.

During his September 1995 personal hearing the veteran 
reported that on a scale of 1-10, with 10 being unbearable, 
his headaches average a five, with a seven or eight on bad 
days; he has headaches every day; he takes Tylenol #3 for his 
headaches; he is a Licensed Practical Nurse; that headaches 
are the only symptom he now has which is related to his head 
injury, being a cerebral concussion; that when his headaches 
get really severe he goes to a dark room, lays down, and puts 
cold cloth on his forehead; never vomits due to headaches; he 
gets "light flashes" in his eyes when his headaches occur; 
that sometimes he feels like everything is spinning; and that 
they make him irritable.

December 1996 through June 1998 private treatment records 
contain no evidence of treatment for headaches.
As noted above, the veteran has reported currently working 
full-time as a cook at a casino, working up to 60 hours per 
week.

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(1998).

The January 1995 VA examination report diagnoses the 
veteran's disorder as tension/migraine headaches and history 
of closed head injury secondary to motor vehicle accident.  
The veteran's personal hearing testimony also indicates the 
only residual of the closed head injury is headaches.

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating psychiatric disorders, 
including dementia due to head trauma, as set forth in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, the 
Board will evaluate the veteran's headache symptomatology 
under both the former and revised criteria.

Under the regulations in effect prior to November 7, 1996, 
dementia associated with brain trauma was rated under 
Diagnostic Code 9304.  38 C.F.R. Part 4, Diagnostic Code 9304 
(1998).  A 10 percent evaluation will be assigned for mild 
impairment of social and industrial adaptability.  A 30 
percent evaluation is warranted when there is definite 
impairment of social and industrial adaptability.

Under the rating criteria in effect after November 7, 1996, 
the criteria for dementia due to head trauma contemplates 
that a 10 percent evaluation will be assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medications.  A 
30 percent evaluation will be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to 
such symptoms as "depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9304.

The veteran's concussion with headaches is manifested by no 
more than subjective complaints of headaches without any 
medical evidence of multi-infarct dementia.  Thus, pursuant 
to DC 8045, a 10 percent evaluation is the only rating that 
may be assigned for headaches due to brain trauma.  
Accordingly, the preponderance of the evidence is against a 
rating in excess of 10 percent for residuals of head injury, 
to include cerebral concussion with headaches, under the 
former rating criteria.

Since DC 8045 was not revised during the course of the 
veteran's claim for increase, the same result would ensue 
under the revised criteria for rating mental disorders.  
Hence, the revised General Rating Formula for Mental 
Disorders will not be set forth.

While the veteran's headaches have been attributed to trauma 
and, as a result, they are not rated as migraine syndrome, 
under 38 C.F.R. § 4.124a, Code 8100, a consideration of this 
code would not result in a rating in excess of 10 percent as 
there is no medical evidence of characteristic prostrating 
attacks.  Migraine was noted at one point in the post-service 
medical records but there is no indication of incapacitating 
headaches that have been attributed to a migraine syndrome.   

Accordingly, the preponderance of the evidence is against a 
rating in excess of 10 percent for residuals of head injury, 
to include cerebral concussion with headaches, under either 
the former or revised rating criteria, and the veteran's 
claim for that benefit must be denied.

III.  An adjustment disorder with anxiety and depression

During a January 1995 VA mental disorders examination the 
veteran reported having many jobs since his discharge from 
active duty in 1983.  After he received his emergency medical 
technician license he took jobs in the health care industry.  
He now has a 30 pound weight lifting restriction.  He 
described his depression as having to have blinders on, 
because everything looks bleak; he is irritable; he binge 
eats; he sleeps more than normal; his concentration is O.K.; 
his energy is down; if things need to be done, however, he 
does them; his interest is O.K.; he has no suicidal thoughts; 
he worries (cannot stop); he is restless; he is not fatigued; 
and he has muscle tension.  The veteran reported he felt 
Doxepin had reduced some of his symptoms; that it had 
"leveled him off."  Many of his depressive symptoms follow 
increasing pain due to his physical disabilities.  If there 
is little pain his depression/anxiety is not a problem.  He 
indicated he sometime drank 4-6 beers, sometimes a many as 
12, and has had blackouts.  Upon mental examination he was 
found to be alert and oriented times 4, with good eye 
contact.  The examiner indicated the veteran's anxiety seemed 
to be mildly related to his back pain, and that it was hard 
to determine the true cause of his current anxiety without an 
alcohol assessment, because he tended to identify his back 
and anxiety as the focus, but that alcohol had some role.  
The diagnosis was Axis I, anxiety disorder; probably alcohol 
abuse, rule out dependence.

During his September 1995 personal hearing the veteran 
testified he slept eight hours a night when taking Doxepin, 
but that he had a hard time becoming functional in the 
morning due to the medication; he has gained 50 pounds since 
beginning this medication; he had no problem with a crowd of 
people he knew, like his family, but that if he had to sit 
for a long time in a crowd, he had to get up and leave; and 
the Doxepin has helped relieve his depression.

A December 1996 private treatment report indicated the 
veteran became very defensive when the physician was 
reluctant to give him a prescription for either Valium or 
Xanax, and talked about possibly using marijuana to try to 
relieve tension.  He was counseled as to dependence on these 
drugs.  He later agreed that Sertraline was working well, 
making him less impulsive or quick to temper.  He agreed to 
try Buspar.  He spoke mainly about anxiety that was not 
treated with medication, and indicated he had no overt 
depressive symptoms.  The assessments were chronic pain, 
alcoholism, depressive disorder, not otherwise specified, and 
anxiety disorder, not otherwise specified.

Medical records dated from January 1997 to April 1997 show 
that the veteran made multiple requests for a refill of 
Xanax.  A March 12, 1997 report indicates the veteran wanted 
a refill of Xanax, as he reported his wife washed his pants 
with his Xanax in the pocket.  An April 1, 1997 report 
indicates the veteran wanted more Xanax because he was having 
episodes of anxiety at work.  A May 1998 report indicates the 
veteran was prescribed Darvocet, and indicated he was then a 
student.

As noted above, by regulatory amendment effective November 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating psychiatric disorders, including an adjustment 
disorder with anxiety and depression, as set forth in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas, supra.  
Accordingly, the Board will apply the veteran's service 
connected adjustment disorder with anxiety and depression 
symptomatology to both the former and revised rating criteria 
to determine the most favorable evaluation for the veteran's 
service connected disability symptomatology.

Under the former regulations mental disorders were rated in 
accordance with 38 C.F.R. § 4.132, Diagnostic Code 9400-9411.  
The Board notes that under the former regulations the 
veteran's disability was evaluated under Diagnostic Code (DC) 
9405, which rated dysthymic disorders, adjustment disorders 
with depressed mood, and major depression without 
melancholia.  The veteran's adjustment disorder with anxiety 
and depression was evaluated as being 10 percent disabling 
under this code.

A 30 percent rating required that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people had to be definitely impaired.  The 
psychoneurotic symptoms must result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The term 
"definite" has been defined as "distinct, unambiguous, and 
moderately large in degree," and representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC No. 9-93 
(Nov. 1993); Hood v. Brown, 4 Vet. App. 301 (1993).  Mild 
social and industrial impairment warranted a 10 percent 
rating.

In this case the relevant medical evidence does not indicate 
that, by reason of psychoneurotic symptoms the veteran's 
ability to establish or maintain effective or favorable 
relationships with people is definitely impaired, i.e., that 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In fact, during 
his January 1995 VA examination and in the December 1996 
treatment report the veteran indicated that his depression 
was relieved by Doxepin, and described no other major 
symptoms of his mental disorder.  He was found to be alert 
and oriented times 4.  The veteran failed to report for VA 
examinations to determine the current severity of his 
service-connected mental disorder, and there is little or no 
objective medical evidence dated in recent years of any 
particular symptoms related to his adjustment disorder with 
anxiety and depression.  The evidence also indicates he 
sleeps eight hours per night, and that his Social Security 
disability benefits were terminated in 1996, when he became 
able to work.  It is also noted the evidence indicates that 
the veteran is either working full-time (up to a 60 hour 
week), or is a full-time student.

Based on the foregoing, the Board finds that the veteran's 
adjustment disorder with anxiety and depression 
symptomatology does not rise to the definite level required 
for a 30 percent evaluation under the former criteria.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for an 
adjustment disorder with anxiety and depression.

IV.  A total rating based on individual unemployability due 
to service connected disabilities

Under 38 C.F.R. § 3.340(a), generally, a total disability is 
considered to exist when there is present any impairment of 
mind or body, which renders it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent.  In determining 
entitlement to a total rating, neither non-service connected 
disabilities nor (advancing) age may be considered, see 38 
C.F.R. §§ 3.341(a), 4.19, but the veteran's employment 
history, education and vocational attainment, and other 
factors having a bearing on the issue are for consideration.  
See 38 C.F.R. § 4.16(b).

The objective criteria are set forth in 38 C.F.R. § 
3.340(a)(2) and provide for a total disability rating for any 
single disability or combination of disabilities (as combined 
under 38 C.F.R. § 4.25) for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation; or where 
the requirements of 38 C.F.R. § 4.16(a) are met.  According 
to 38 C.F.R. § 4.16(a), a total rating may be assigned when 
the schedular rating is less than total, provided that, if 
there is only one disability, it is ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more, and the veteran is 
unable to secure or follow a substantially gainful occupation 
due to these service connected disabilities.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 
this section, marginal employment generally shall be deemed 
to exist when a veteran's earned annual income does not 
exceed the amount established by the United States Department 
of Commerce, Bureau of the Census, as the poverty threshold 
for one person.  Id.  Marginal employment may also be held to 
exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Id.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.  If the veteran fails to meet 
the percentage standards of 38 C.F.R. § 4.16(a), but the 
veteran is unemployable by reason of service connected 
disabilities, the rating board should submit the case to the 
Director, Compensation and Pension Service for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b); 38 C.F.R. 
§ 3.321(b)(1).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court), has held that where the veteran submits a well-
grounded claim for a TDIU rating, as he has done here, the 
BVA may not reject that claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See 38 C.F.R. § 4.16(a); Beaty v. Brown, 6 
Vet. App. 532, 537 (1994); Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991); Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991); cf. Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (Board may not rely on its own 
unsubstantiated medical opinions).

Moreover, "[s]ubstantially gainful employment is 'that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.'"  See Beaty, 
Moore, supra (quoting VA Adjudication Procedure Manual M21-1, 
pt. VI, para. 50.55(8) [now para. 7.55b(7)]).  The Court has 
determined that substantially gainful employment suggests "a 
living wage."  See Beaty, supra; Ferraro, 1 Vet. App. at 
332; see also Moore, supra; 38 C.F.R. § 4.16(a).

Service connection is in effect for residuals of cervical 
spine injury, to include odontoid process with fractures of 
C5-C7, currently evaluated as 40 percent disabling; residuals 
of head injury, to include cerebral concussion with 
headaches, currently evaluated as 10 percent disabling; an 
adjustment disorder with anxiety and depression, currently 
evaluated as 10 percent disabling; bilateral pes planus, 
currently evaluated as 10 percent disabling; and a scar, 
graft donor site, right iliac crest, currently evaluated as 
10 percent disabling.

In the present case the veteran's service-connected 
disabilities do not meet the criteria for a total rating.  
Also, the evidence indicates the veteran is either working 
full-time, or is a student, or is doing a combination of 
both.  The evidence also indicates the veteran's Social 
Security disability benefits were terminated in 1996, when he 
became able to work.  The evidence does not establish that 
any of the veteran's service connected disabilities have 
caused an exceptional or unusual disability as to render 
impractical the application of the regular rating schedule 
standards.  As the veteran failed to cooperate with VA by 
reporting for a VA examination and to allow a social and 
industrial survey, the current level of his disabilities, and 
his current employment status, could not be ascertained.  
Accordingly, as the most recent evidence indicates the 
veteran is working on a full-time basis, the preponderance of 
the evidence is against his claim for a total rating based on 
individual unemployability due to service connected 
disabilities.

IV.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for residuals of cervical 
spine injury, to include odontoid process with fractures, C5-
C7, from June 1, 1994 to October 28, 1996, and to a rating in 
excess of 40 percent thereafter, is denied.

A rating in excess of 10 percent for residuals of head 
injury, to include cerebral concussion with headaches, is 
denied.

A rating in excess of 10 percent for an adjustment disorder 
with anxiety and depression, is denied.

A total rating based on individual unemployability due to 
service connected disabilities is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

